EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Interests of Named Experts and Counsel” and to the use of our audit report dated November 30, 2016 included in the Registration Statement on Form S-1 and related Preliminary Prospectus of Ferd for the registration of its common stock. /s/ SATURNA GROUP CHARTERED PROFESSIONAL ACCOUNTANTS LLP SATURNA GROUP CHARTERED PROFESSIONAL ACCOUNTANTS LLP Vancouver, Canada January 30, 2017
